DETAILED ACTION
This is a first office action in response to application 17/114,627 filed on December 8, 2020 in which claims 1-8 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 6, 7 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 1, 1 and 1 of U.S. Pat. No. 10,880,454 to Bush et al. (“Bush ‘454”), respectively and further in view of U.S. Pub. 2005/0172118 by Nasu (“Nasu”). 
For example, with regard to claim 1 of the instant application, claim 1 of Bush ‘454 teaches:
a method of setting up electrical communications between an imaging device and a supply item configured for installation in the imaging device (column 8/lines 64-66) using an inter-integrated circuit communications bus (column 8/line 67 – column 9/line 1), the imaging device having a controller and a first chip in communication with each other (column 8/line 66 – column 9/line 1: the master controller and the first slave chip are on an I2C communications bus, i.e., they are in communication with each other; the first slave chip corresponds to “the first chip”) and the supply item having a second chip configured to electrically communicate therewith (column 9/line 1: the toner cartridge, which corresponds to the supply item claimed has a second slave chip which corresponds to the “second chip” claimed), comprising: 

configuring the second chip of the supply item to provide to the imaging device both an unencrypted and encrypted instance of the device certificate (column 9/lines 4-5: the second slave chip sends its unencrypted device certificate to the first slave chip which is a component of the imaging device; column 9/lines 6-9: the second slave chip provides to the imaging device an encrypted instance of its device certificate), 
wherein the device certificate of the second chip of the supply item includes a device unique public key signed by a global key (column 9/lines 10-11) along with unique signatures (column 9/lines 10-12: the device unique public key signed by a global key is a unique signature).
While claim 6 of Bush ‘454 recites receiving at the toner cartridge a command on the I2C communications bus from the imaging device to provide the device certificate of the second slave chip to the first slave chip of the imaging device, Bush ‘454 does not explicitly recite the second slave chip of the supply item receiving said request.
Furthermore, Bush ‘454 does not recite the device certificate of the second chip of the supply item including serial or part numbers of the chip.
However, Lee discloses said features in a system similar to that of Bush ‘454. For example, Nasu describes

the device certificate of the second chip of the supply item including serial or part numbers of the chip (Nasu, [0104]/lines 3-6: the component public key certificate comprises bibliographic information which includes identification information identifying the component such as a serial number) and unique signatures (Nasu, Fig. 8 and [0120]: the CPU 21 of component 20 receives a connection request; since the connection request causes the component to send the component public key certificate to the main device at step S22, the connection request is a request for the component certificate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have claimed the second slave chip of the supply item receiving the request for the supply item device certificate in Bush ‘454, as described by Nasu, because that would have merely amounted to increasing the specificity of the claim.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have claimed the device certificate of the second chip of the supply item including a serial number in Bush ‘454, as described by Nasu, because a serial number is a common identifier for a component such as Bush ‘454’s toner cartridge.

Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Pat. No. 10,419,641 to Bush et al. (“Bush ‘641”), respectively and further in view of U.S. Pat. 9,581,935 to Lee at al. (“Lee”) and U.S. Pub. 2005/0172118 by Nasu (“Nasu”). 
For example, with regard to claim 1 of the instant application, claim 1 of Bush ‘641 teaches a method of setting up electrical communications between an imaging device and a supply item configured for installation in the imaging device (claim 1/lines 1-3), the imaging device having a controller and a first chip in communication with each other and the supply item having a second chip configured to electrically communicate therewith (claim 1/lines 4-6), comprising: 
providing the second chip of the supply item with a memory storing therein a device certificate identifying the second chip (claim 1/lines 8-11); 
configuring the second chip of the supply item to receive one or more requests for the device certificate from the imaging device (claim 1/lines 1-14); and 
configuring the second chip of the supply item to provide to the imaging device both an unencrypted and encrypted instance of the device certificate (claim 1/lines 15-18), 
wherein the device certificate of the second chip of the supply item includes a device unique public key signed by a global key (claim 1/lines 19-20).
Bush ‘641 does not claim setting up electrical communications between the imaging device and the supply item using an inter-integrated circuit communications bus.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have recited using an inter-integrated circuit communication bus between the imaging device and the toner cartridge in Bush ‘641’s method claim, as taught by Lee, because an I2C bus is commonly used in such configurations.
Bush ‘641 and Lee do not recite the device certificate of the second chip of the supply item including serial or part numbers of the chip and unique signatures.
However, Nasu discloses said features in a system similar to that of Bush ‘641. For example, Nasu describes
the device certificate of the second chip of the supply item including serial or part numbers of the chip (Nasu, [0104]/lines 3-6: the component public key certificate comprises bibliographic information which includes identification information identifying the component such as a serial number) and unique signatures (Nasu, Fig. 8 and [0120]: the CPU 21 of component 20 receives a connection request; since the connection request causes the component to send the component public key certificate to the main device at step S22, the connection request is a request for the component certificate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have claimed the second slave chip of the supply item 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 9,581,935 to Lee et al. (“Lee”) describes an image forming device comprising a consumable unit including a CRUM chip and a method of verifying the authenticity of the CRUM based on a list of counterfeit CRUM chips stored in a storage of the image forming device.

U.S. Pub. 2005/0172118 to Nasu (“Nasu”) describes a method of reciprocal authentication of a digital apparatus and a component of the electronic apparatus. The method uses digital certificates stored in memories of the digital apparatus and component.

Indication of Allowable Subject Matter
Claims 1-8 have been rejected on the ground of nonstatutory obviousness-type double patenting but would otherwise be allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, Lee discloses a method of setting up electrical communications between an imaging device and a supply item configured for installation in the imaging device using an inter-integrated circuit communications bus, the imaging device having a controller and a first chip in communication with each other and the supply item having a second chip configured to electrically communicate therewith (Lee, Fig. 1 and column 6/lines 3-5: consumable unit 200 which comprises CRUM chip 210 is fitted in the image forming device 100; the image forming device 100 performs various operations such as authentication, validation and communication between the image forming device 100 and the CRUM chip; Fig. 7 and column 16/lines 58-63: in one embodiment, the image forming device 100 and the consumable unit 200 perform communication by an I2C interface; Fig. 7: image forming device 100 has main CPU 111 which corresponds to the claimed controller and I2C controller 114 which corresponds to the first chip; Fig. 2: consumable unit 200 has CRUM chip 210 which corresponds to the second chip).
Lee mentions verifying the consumable unit 200 by a detection list but is silent about the consumable unit 200 storing a device certificate identifying the second chip and verifying the consumable unit 200 using the device certificate.
However, Nasu discloses a system similar to Lee’s in which an authentication process unit using digital certificates is conducted between an electronic apparatus and a consumable (Nasu, Fig. 2 and [0089] – [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented Nasu’s authentication method using 
In combination, Lee and Nasu disclose
providing the second chip of the supply item with a memory storing therein a device certificate identifying the second chip (Nasu, Fig. 2 and [0091]: the digital certificate of the supply item is stored the NVRAM 24 of the supply item); 
configuring the second chip of the supply item to receive one or more requests for the device certificate from the imaging device (Nasu, Fig. 8 and [0120]: the CPU 21 of component 20 receives a connection request; since the connection request causes the component to send the component public key certificate to the main device at step S22, the connection request is a request for the component certificate); and 
configuring the second chip of the supply item to provide to the imaging device both an unencrypted of the device certificate (Nasu, Fig. 8 and [0020]/lines 10-13: the CPU 2 of the component sends the component public key certificate to the main device 10), 
wherein the device certificate of the second chip of the supply item includes a device unique public key (Nasu, Fig. 5A and [0103]-[0104]: the component public key certificate comprises a public key with information uniquely identifying the component such as a serial number) signed by a global key along with serial or part numbers of the chip (Nasu, ) and unique signatures (Nasu, Fig. 5A: the component public key certificate comprises a digital signature of the CA; Fig. 4A: a hash value obtained by conducting  a hash process to the public key A is encrypted by using the root private key (corresponding to the claimed global key; this corresponds to signing the public key A).

For this reason, claim 1 is patently distinct over the prior art.
Claims 2-8 are allowed as dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/PAUL F PAYER/Primary Examiner, Art Unit 2674